--------------------------------------------------------------------------------

Exhibit 10.1



SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October 31, 2019,
by and among Morgan Group Holding Co., a Delaware corporation (the “Company”),
and the parties (each, individually, a “Purchaser,” and, collectively, the
“Purchasers”) listed on the Schedule of Purchasers attached to this Agreement as
Exhibit A (the “Schedule of Purchasers”).
 
RECITALS
 
WHEREAS, in order to provide the Company with additional resources to conduct
its business, the Purchasers are willing to invest in the Company in exchange
for shares of common stock, par value $0.01 per share (“Common Stock”), of the
Company, subject to the terms and conditions specified herein.
 
NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchasers, intending to be legally bound, hereby agree as follows:
 
AGREEMENT
 

1.
PURCHASE AND SALE COMMON STOCK.

 
1.1          Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, the Company agrees to sell to each Purchaser, and each Purchaser
agrees, severally and not jointly, to purchase from the Company at the Closing,
the number of shares of Common Stock set forth opposite such Purchaser’s name on
the Schedule of Purchasers at a purchase price of $0.10 per share, representing
the total purchase price set forth such Purchaser’s name on the Schedule of
Purchasers (the total purchase price of each Purchaser, the “Purchase Price”).
 

2.
CLOSING; DELIVERY.

 
2.1          Closing. The purchase and sale of the Common Stock by the
Purchasers shall take place at 10:00 a.m., on October 31, 2019, or at such other
time and place as the Company and the Purchasers mutually agree upon, orally or
in writing (which time and place are designated as the “Closing”).
 
2.2          Delivery.  At each Closing, the Company shall deliver to each
Purchaser a certificate representing the shares of Common Stock being purchased
by such Purchaser against payment of the purchase price therefor by check
payable to the Company or wire transfer to a bank account designated by the
Company.
 

3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company hereby represents and warrants to each Purchaser, as of the date
hereof and as of the Closing, that:
 

--------------------------------------------------------------------------------

3.1          Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company has the requisite corporate power to own
and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business or properties.
 
3.2          Corporate Power. The Company has all requisite corporate power to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.
 
3.3          Authorization. All corporate action on the part of the Company, its
directors and its stockholders necessary for the authorization, execution,
delivery and performance of the this Agreement by the Company, and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the issuance and delivery of the Common Stock, has been
taken.  This Agreement, when executed and delivered by the Company, shall
constitute the valid and binding obligation of the Company, enforceable in
accordance with its terms except:  (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally; and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.  The Common Stock, when issued in compliance with this
Agreement, will be validly issued, fully paid and nonassessable, free of any
liens or encumbrances.
 
3.4          Offering.  Assuming the accuracy of the representations and
warranties of such Purchaser contained in Section 4 hereof, the offer, issuance
and sale of such Purchaser’s Common Stock do not require from the registration
under the Securities Act of 1933, as amended (the “Securities Act”), or
registration or qualification under the registration, permit or qualification
requirements of applicable state securities laws.
 

4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

 
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company, as of the date and as of the Closing, that:
 
4.1          Authorization.  Such Purchaser has full power and authority to
enter into this Agreement, each of which constitutes the valid and binding
obligation of such Purchaser, enforceable in accordance with its terms, except: 
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally; and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
- 2 -

--------------------------------------------------------------------------------

4.2          Purchase Entirely for Own Account.  Such Purchaser’s Common Stock
is being acquired for investment for such Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and such Purchaser has no present intention of selling, granting any
participation in or otherwise distributing the same.  Such Purchaser does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to such Purchaser’s Common Stock.  Such Purchaser’s residency (or,
in the case of a partnership or corporation, such entity’s principal place of
business) is correctly set forth on such Purchaser’s signature page hereto.
 
4.3          No Solicitation.  At no time was such Purchaser presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of such Purchaser’s Common Stock.
 
4.4          Disclosure of Information.  Such Purchaser has received or has had
full access to all of the information such Purchaser considers necessary or
appropriate to make an informed investment decision with respect to such
Purchaser’s Common Stock.  Such Purchaser has had an opportunity to ask
questions and receive answers from the Company, or is otherwise knowledgeable,
regarding the terms and conditions of the offering of such Purchaser’s Common
Stock and the business, properties, prospects and financial condition of the
Company. The Purchaser acknowledges that it has reviewed and understands the
risk factors set forth the Information Statement to be filed as an Exhibit to a
Form 8-K Current Report to be filed with the Securities and Exchange Commission,
a copy of which has been received by such Purchaser.
 
4.5          Investment Experience.  Such Purchaser understands that the
purchase of such Purchaser’s Common Stock involves substantial risk.  Such
Purchaser has experience investing in equity securities of companies and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial or business
matters such that it is capable of evaluating the merits and risks of the
investment in such Purchaser’s Common Stock.  If other than an individual, such
Purchaser also represents it has not been organized for the purpose of acquiring
such Purchaser’s Common Stock.
 
4.6          Accredited Investor.  Such Purchaser is familiar with the
definition of, and qualifies as, an “accredited investor” within the meaning of
Rule 501, as in effect as of the Closing, of Regulation D promulgated under the
Securities Act.
 
4.7          Restricted Securities.  Such Purchaser understands that such
Purchaser’s Common Stock are characterized as “restricted securities” under
Securities Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that, under such laws and
applicable regulations, such Purchaser’s Common Stock may be resold without
registration under the Securities Act only in certain limited circumstances. 
Such Purchaser represents that it is familiar with Rule 144 promulgated under
the Securities Act, as in effect as of the Closing, and understands the resale
limitations imposed thereby and by the Securities Act.  Such Purchaser
understands and acknowledges that an investment in such Purchaser’s Common Stock
involves an extremely high degree of risk and may result in a complete loss of
such Purchaser’s investment.  Such Purchaser understands that such Purchaser’s
Common Stock have not been and will not be registered under the Securities Act
and have not been and will not be registered or qualified in any state in which
they are offered and that such Purchaser will not be able to resell or otherwise
transfer such Purchaser’s Common Stock unless such Purchaser’s Common Stock are
registered under the Securities Act and registered or qualified under applicable
state securities laws, or an exemption from such registration or qualification
is available.
 
- 3 -

--------------------------------------------------------------------------------

4.8          No Liquidity.  Such Purchaser has no immediate need for liquidity
in connection with its investment in such Purchaser’s Common Stock, does not
anticipate being required to sell such Purchaser’s Common Stock in the
foreseeable future and has the capacity to sustain a complete loss of its
investment in such Purchaser’s Common Stock.
 
4.9          Legends.  Such Purchaser understands and agrees that the
certificates evidencing such Purchaser’s Common Stock will bear legends
substantially similar to those set forth below in addition to any other legend
that may be required by applicable law, the Company’s charter or bylaws:
 
(a)          THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND REGISTRATION OR QUALIFICATION UNDER
ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION
ARE NOT REQUIRED PURSUANT TO AN EXEMPTION UNDER SUCH ACT AND SECURITIES LAWS;
and
 
(b)          Any legend required by the laws of the State of New York or any
other state securities laws.
 

5.
MISCELLANEOUS

 
5.1          Survival.  The representations, warranties and covenants of the
Company and the Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closings, and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of any of the Purchasers or the Company, as the case may be.
 
5.2          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, and if not,
then on the next business day; (iii) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent to the Company or to the Purchasers, as applicable, at the
respective addresses set forth on the signature pages to this Agreement or at
such other address as the Company may designate by ten days advance written
notice to the Purchasers or as a Purchaser may designate by ten days advance
written notice to the Company, as applicable.
 
- 4 -

--------------------------------------------------------------------------------

5.3         Successors and Assigns.  The Company on one hand and each Purchaser
on the other hand may not assign or transfer any of their rights, obligations or
responsibilities under this Agreement without the each Purchaser’s or the
Company’s, as applicable, prior written consent.  Any purported assignment or
transfer without any required consent is null and void.  Subject to the
foregoing, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors and assigns of the parties. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
5.4         Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
as applied to agreements among residents of the State of New York entered into
and to be performed entirely within the State of New York, without reference to
conflict of law or choice of law principles that would cause the application of
laws of any other jurisdiction.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved exclusively by the state
and federal courts located in New York City in the State of New York, and each
of the Company and the Purchasers agree to submit to the jurisdiction of said
courts and agrees that venue shall lie exclusively with such courts.
 
5.5          Expenses.  Each party shall be solely responsible for and shall pay
when due all costs and expenses that such party incurs with respect to the
negotiation, execution, delivery and performance of this Agreement.
 
5.6          Amendments; Modifications; Waivers.  Any term of this Agreement may
be amended or modified and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Purchasers.
 
5.7          No Finder’s Fees.  Each party represents that it neither is nor
will be obligated for any finder’s fee, broker’s fee or commission in connection
with the transactions contemplated by this Agreement.  Each Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s fee, broker’s fee or commission (and
the costs and expenses of defending against such liability or asserted
liability) for which such Purchaser or any of its officers, employees, or
representatives is responsible.  The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee, broker’s fee or commission (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
5.8          Severability; Separability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms. The Company’s agreement with each Purchaser is a
separate agreement and the sale of the Common Stock to each Purchaser is a
separate sale.  Unless otherwise expressly provided herein, the rights of each
Purchaser hereunder are several rights, not rights jointly held with any of the
other Purchasers. Any invalidity, illegality or limitation on the enforceability
of the Agreement or any part thereof, by any Purchaser whether arising by reason
of the law of the respective Purchaser’s domicile or otherwise, shall in no way
affect or impair the validity, legality or enforceability of this Agreement with
respect to any other Purchaser.
 
- 5 -

--------------------------------------------------------------------------------

5.9          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and no party shall be liable or bound to any other
party in any manner except as specifically set forth herein or therein.
 
5.10        Captions.  The captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
5.11        Counterparts; Execution by Facsimile.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic method shall be equally as effective as delivery of an original
executed counterpart of this Agreement.
 
[Signature pages immediately follow this page.]
 
- 6 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Company has executed this Agreement as of
the date set forth below.
 

 
COMPANY:
     
MORGAN GROUP HOLDING CO.
   

 
By:
/s/ Robert E. Dolan  

 
Name:  Robert E. Dolan
 
Title: Chief Financial Officer




 
Address:
 

One Corporate Center
 


401 Theodore Fremd Avenue
 

Rye, NY 10580
 

Attention:
 

Email:



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser has duly executed this Agreement
as of the date set forth below.
 

 
PURCHASER:
     
/s/ Vincent M. Amabile, Jr.
       
Name (print): Vincent M. Amabile, Jr.
   

 
Address:
   

                 
/s/ Ronald J. Trucchio
           
Name (print): Ronald J. Trucchio
   

 
Address:
   

           
Date: October 31, 2019



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A


SCHEDULE OF PURCHASERS
 

 
Name of Purchaser
Number of Shares
Purchase Price
       
1.
Vincent M. Amabile, Jr.
5,000,000
$500,000
2.
Ronald J. Trucchio
150,000
$15,000







--------------------------------------------------------------------------------